On Second Rehearing.
PER OURIAM.
This application is based on the erroneous premise that this court in its opinions and decree handed down considered and adjudicated the two of the four suits involving the question of the legality of the license taxes levied and collected for the year 1913.
Both opinions clearly show that the only *95question considered was that of the legality of the levy and collection of the license taxes for the year 1914, and that the judgment was set aside for the sole reason that the defendant had failed to levy such license taxes for the year 1914.
In the other two suits license taxes had been levied by the defendant for the year 1913, and the plaintiffs relied on the alleged illegality of the ordinance levying such taxes.
Our decree setting aside “the judgment” must be construed as restricted to the two suits considered and decided by the court.
It follows that the suits of Sims & Ingram, No. 9366, and Norsworthy & Yeldell, No. 9368, v. Village of Mer Rouge, remain on our docket to be disposed of in due course.
It is therefore ordered that defendant’s application for a second rehearing or correction of decree be refused.
Supplementary Opinion.
PROVOSTY, J. The four suits embraced in the transcript in this case having been submitted as if involving but one and the same issue, the court considered one of them as decisive of all four, and rendered judgment in that one. As a matter of fact, two of the cases are fundamentally different from the two others, in that they involve a license never levied at all, whereas the other two involve a license levied, though perhaps irregularly. The decision heretofore handed down has application only to the two cases involving the license of 1914, namely, No. 9365, G. M. Sims v. Village of Mer Rouge, and No. 9367, Norsworthy & Yeldell v. Village of Mer Rouge. As to what should be the decision in the two cases involving the license of 1913, which was levied, the opinion heretofore handed down clearly indicates.
It is therefore ordered, adjudged, and decreed that as to suits No. 9366, Sims & Ingram v. Village of Mer Rouge, and No. 9368, Norsworthy & Yeldell v. Village of Mer Rouge, the judgment appealed from be affirmed, and that as to the suit No. 9367, Norsworthy & Yeldell v. Village of Mer Rouge, the judgment appealed from be set aside, and the case be remanded to be proceeded with according to law; the appellants to pay the costs in the suits Nos. 9366 and 9368, and the appellee in suit No. 9367.